Wadhams, J.
The judgment creditor insists that she is entitled to an order that the judgment debtor be committed to the county jail and there imprisoned until he performs certain acts specified in the order and until a fine of $250 and $38.81 costs in addition be paid. An order to examine the judgment debtor in proceedings supplementary to execution was issued and upon the return day a default was noted. Subsequently an order to show cause why the judgment debtor should not be punished for contempt was obtained and upon the return day the judgment debtor having failed to appear the court determined that “ attachment may issue returnable forthwith and bailable in $200.” It has been the humane practice of justices of this court in cases of default upon motions to punish for contempt not to issue an order for the commitment and detention of a judgment debtor but to permit a bailable attachment returnable forthwith. The purpose and advantage of this practice are clear. The sheriff brings the debtor into court to answer before final determination of the motion to punish for contempt. It often appears upon his examination that the debtor never received the process which it is alleged he has *40disobeyed, or that the copy served was defaced or illegible. Many times the debtors are of foreign birth and unable to understand the process. Often satisfactory explanation of the failure to attend is given. An examination may then be directed and an opportunity given the debtor to purge himself of the contempt or a proper and just penalty imposed. The practice of directing that the debtor be brought into court before he is committed is a check upon the zeal sometimes too readily shown by attorneys to use an alleged contempt of court as a basis for the collection of debt by imprisonment. For many years an enlightened public policy has looked with disfavor upon such process and the practice of permitting attachment instead of a commitment to prison is in accord with such policy. The authorities submitted do not limit the power of the court to direct this method of procedure. Under section 2269 of the Code of Civil' Procedure there are two ways to proceed to enforce penalties for contempt — either by an order to show cause or by a warrant of attachment. Parties must elect their course of procedure and be governed by such election in all subsequent stages of the proceeding (People ex rel. Post v. Grant, 20 N. Y. St. Repr. 48), but the discretionary power of the court to direct the appearance of the debtor is not limited by such election. When the warrant of attachment is returned the court must determine upon the original affidavits, the answers, and subsequent proofs whether the accused has committed the offense charged. Code Civ. Pro., § 2280. Upon the return of an order to show cause it is provided by sections 2281 and 2283 that the questions which arise must be determined, and, if it is determined that the accused has committed the offense charged and that it defeated, impaired, impeded, or prejudiced the rights or remedies of a party, the court must make a final order directing that he be punished by fine or imprisonment, or both, as the nature of the case requires, and that a warrant or order of commitment must issue accordingly. It will be noticed that the court is to issue the final order only after determination that the offense has been committed. There is nothing in the Code provisions nor in the authorities *41which requires the court upon a default and without hearing the accused to determine that he has committed contempt of court. The very purpose of directing that the creditor proceed by attachment which brings the debtor before the court is to enable the court to make a proper and just determination. The attachment may therefore issue; the application for an order of commitment at this time is denied.
Application for order denied.